Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on July 29, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on October 11, 2022 (hereafter “Response”). The July 29 amendments to the claims are acknowledged and have been entered.
Claims 1, 2, and 9–12 are now amended.
Claims 7 and 13 are now canceled.
New claims 17–41 are now added.
Claims 1–6, 8–12, and 14–41 are pending in the application. 
RESPONSE TO ARGUMENTS
I.	CLAIM INTERPRETATION UNDER 35 U.S.C. § 112(F)
The Applicant contends that the claims should not be interpreted under 35 U.S.C. § 112(f) because it removed the word “affordance” from the claim, which the Office previously found to invoke 35 U.S.C. § 112(f). The Examiner agrees that removing the § 112(f)-invoking terminology avoids interpretation under § 112(f), and therefore, all claims will now be examined under the usual broadest reasonable interpretation standard. 
II.	ANTICIPATION
Claims 1–4, 6, 8, 10-12 and 14 were previously rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Pub. No. 2007/0061495 A1 (Cummins), while claims 1, 5, 11–14 and 16 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0260453 A1 (Lim). In response, the Applicant narrowed the scope of the user interface of the first device management application in independent claims 1, 11, and 12 to one that requires/includes “a user-interactive graphical user interface object for pairing the external accessory with the first device management application.” (See Response 14). 
Cummins and Lim each include user-interactive graphical user interface objects, but neither reference explicitly anticipates the intended use of such objects being “for pairing” the external accessory with the first device management application. Accordingly, both grounds of rejection are hereby withdrawn, and replaced with new grounds of rejection under 35 U.S.C. § 103 as necessitated by the amendment.
Claim 12 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0260414 A1 (“Yang”). The rejection also extends to most of the newly added claims that depend from claim 12.
The Applicant contends that by amending claim 12 to recite “in response to receiving a first input” and “in response to receiving a second input,” the rejection should be withdrawn because “these limitations do not have a condition precedent.” (Response 15–16). The Examiner respectfully disagrees.
As amended, there are now two conditional limitations: one is contingent upon receiving a first input, and the other is contingent upon receiving a second input. In order for claim 12 to require the two contingent limitations, claim 12 needs to recite (and currently does not recite) the actual step of each condition occurring. In other words, in addition to reciting “in response to receiving a first input,” claim 12 also needs to recite the actual step of “receiving a first input,” and likewise for the second input. A recitation of “in response to a first input” is not the same as actually requiring the first input to occur; it is merely a description of what could happen if the first input is received. 
Accordingly, claim 12 stands anticipated by Yang, because Yang discloses each and every required element of claim 12, irrespective of whether or not Yang discloses the limitations of claim 12 that are merely contingent upon unmet conditions precedent.
III.	NEW CLAIMS
The prior art cited herein explicitly discloses, teaches, and/or suggests the newly added claims for the reasons given herein, and therefore, those claims are also rejected. The Examiner appreciates the table provided by the Applicant on page 17 of the Response, and thanks the Applicant for providing it.
IV.	STATUS OF THE APPLICATION
In view of the foregoing, and since all of the claims stand rejected, the Applicant’s request for an allowance (Response 18) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on September 29 and October 11, 2022, comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: User Interface for Configuring External Accessories with Accessory Device Management Applications.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 40 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 40 lacks antecedent basis for “the non-transitory computer-readable storage medium of claim 12.”
For the sake of compact prosecution, the Examiner will apply prior art to claim 40 as though it refers back to the method of claim 12 rather than a computer readable medium.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12, 31, and 33–41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0260414 A1 (“Yang”).
Claim 12
Yang discloses 
A method comprising: at a computer system 
“In accordance with some embodiments, FIG. 15 shows an exemplary functional block diagram of an electronic device 1500 configured in accordance with the principles of the various described embodiments.” Yang ¶ 266. The processing unit 1506 includes a plurality of functional units 1508–1512 that implement the method shown in FIG. 14. Yang ¶¶ 267 and 270. “In accordance with some embodiments, the functional blocks of electronic device 1500 are configured to perform the techniques described above. The functional blocks of the device 1500 are, optionally, implemented by hardware, software, or a combination of hardware and software to carry out the principles of the various described examples.” Yang ¶ 266.
that is in communication with a display generation component and one or more input devices:
“As shown in FIG. 15, an electronic device 1500 includes a display unit 1502 configured to display a graphic user interface, optionally, a touch-sensitive surface unit 1504 configured to receive contacts, and a processing unit 1506 coupled to the display unit 1502 and, optionally, the touch-sensitive surface unit 1504.” Yang ¶ 267.
receiving a request to configure an external accessory;
“At block 1402, the device (e.g., 600) detects a first user input that sets the device to operate in a first configuration associated with a plurality of operational parameters. The operational parameters are associated with functions performed by both the device (e.g., 600) and a second device (e.g., 700).” Yang ¶ 261. It should be understood that the claimed external accessory corresponds to Yang’s second device 700.
subsequent to receiving the request to configure the external accessory, displaying, via the display generation component, a first prompt that includes an option to initiate a process to configure the external accessory 
“At block 1404, the device (e.g., 600) displays a user interface (e.g., 1300) including an option (e.g., 1310) to set a configuration of the plurality of operational parameters on the second device (e.g., 700).” Yang ¶ 262. However, in a different example, the “user interface including an option to set a state of a remote notification parameter” is shown in FIG. 8A as “user interface 800,” Yang ¶ 218, which will now be discussed.
for use with a first device management application 
“Representation 810 is associated with the mail application,” which includes a “switch 812 [that] sets the state of a remote notification parameter that determines whether alerts associated with the email application are to be displayed on external device 700.” Yang ¶ 218.
and an option to initiate a process to configure the external accessory for use with a second device management application that is different from the first device management application;
Likewise, “[r]epresentation 820 also includes a graphical toggle switch 822, the position of which indicates the state of a remote notification parameter that determines whether alerts associated with the text messaging application are to be displayed on external device 700.” Yang ¶ 218.
while displaying the first prompt, receiving, via the one or more input devices, an input; 
“At block 1406, the device (e.g., 600) detects a second user input, wherein the second user input represents a selection of the option.” Yang ¶ 263. For example, “[i]n FIG. 8A, touch 850 causes a contact at or near switch 822.” Yang ¶ 220.
in response to receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application, initiating the process to configure the external accessory for use with the first device management application, wherein the process to configure the external accessory for use with the first device management application includes displaying a user interface of the first device management application for configuring the external accessory for use with the first device management application, and wherein the user interface of the first device management application includes a user-interactive graphical user interface object for pairing the external accessory with the first device management application; and
The broadest reasonable interpretation of a method claim with a contingent limitation whose condition precedent is unmet is that the contingent limitation is optional. MPEP § 2111.04 (subsection II.). In other words, when a method claim contains a conditional statement, but lacks the affirmative step for setting that condition true, the prior art need not disclose or teach the statement conditioned upon the unmet contingency for that conditional statement. Id.
In this case, claim 12 is a method claim that recites the contingent limitation of “initiating the process to configure the external accessory for use with the first device management application,”1 which is contingent upon the unmet condition precedent of “receiving a first input.” The Examiner acknowledges that claim 12 includes an earlier step of “while displaying the first prompt, receiving, via the one or more input devices, an input” (hereafter the “prompt input”), but this earlier step fails to satisfy the condition precedent because the claim language does not require the prompt input to be the same input as the contingent limitation’s “first input.” The claim language fails to require the first input to be the prompt input because the two inputs have different names (“an input” vs “a first input”),2 and because the first input fails to use the definite reference back article “the,” meaning it includes new inputs rather than limiting itself to the previously-recited input.3
 Since claim 12 does not include its own step of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application,” Yang need not disclose this step in order to reach a finding of anticipation.
in response to receiving a second input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the second device management application, initiating the process to configure the external accessory for use with the second device management application that is different from the first device management application.
“For example, in FIG. 8A, the remote notification parameters associated with . . . the text messaging application are both set to an ON state. In accordance with this configuration, device 600 sends data representing received alerts of . . . the text messaging application.” Yang ¶ 219. Likewise, setting the switch 822 for one of the applications to the “OFF” position will prevent content from that respective application from being sent to the external device 700. Yang ¶ 220.
Claim 31
Yang discloses the method of claim 12, wherein: 
initiating the process to configure the external accessory for use with the first device management application includes transmitting at least a portion of the first set of external accessory configuration data to the first device management application; 
As explained in the rejection of claim 12, the step of “initiating the process to configure the external accessory for use with the first device management application” is contingent upon the unmet condition precedent of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application.” Since neither claim 12 nor claim 31 include their own step of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application,” Yang need not disclose this step in order to reach a finding of anticipation.
and initiating the process to configure the external accessory for use with the second device management application includes transmitting at least a portion of the first set of external accessory configuration data to the second device management application.
“For example, in FIG. 8A, the remote notification parameters associated with . . . the text messaging application are both set to an ON state. In accordance with this configuration, device 600 sends data representing received alerts of . . . the text messaging application.” Yang ¶ 219. 
Claim 33
Yang discloses the method of claim 12, further comprising: 
configuring the external accessory for use with a respective device management application, including: transmitting a set of external accessory configuration data to the external accessory, the set of external accessory configuration data including a code.
“In some embodiments, the remote notification parameters are stored on device 700. In some embodiments, in response to the user input, device 600 sends data that includes instructions to cause external device 700 to set the remote notification parameters on device 700 to the selected state. In response to receiving the instructions, device 700 may set the remote notification parameters on device 700 to the selected state.” Yang ¶ 221.
Claim 34
Yang discloses the method of claim 12, 
wherein the process to configure the external accessory for use with the first device management application includes displaying a user interface including a selectable user interface object for obtaining the first device management application.
As explained in the rejection of claim 12, the step of “initiating the process to configure the external accessory for use with the first device management application” is contingent upon the unmet condition precedent of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application.” Since neither claim 12 nor claim 34 include their own step of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application,” Yang need not disclose this step in order to reach a finding of anticipation.
Claim 35
Yang discloses the method of claim 12, further comprising: 
after configuring the external accessory for use with the first device management application, displaying a prompt that includes an option to initiate a process to configure the external accessory for use with a second device management application.
As explained in the rejection of claim 12, the step of “initiating the process to configure the external accessory for use with the first device management application” (and thus, “configuring the external accessory for use with the first device management application” in claim 35) is contingent upon the unmet condition precedent of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application.” Since neither claim 12 nor claim 35 include their own step of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application,” Yang need not disclose “configuring the external accessory for use with the first device management application” in order to reach a finding of anticipation.
Likewise, since Yang need not disclose “configuring the external accessory for use with the first device management application” to anticipate claim 35, Yang also does not need to disclose what happens “after” the contingent step of configuring the external accessory for use with the first device management application.
Claim 36
Yang discloses the method of claim 12, further comprising: 
in accordance with a determination that the input corresponds to both selection of the option to initiate a process to configure the external accessory for use with the first device management application and the option to initiate a process to configure the external accessory for use with the second device management application, initiating a process to configure the external accessory for use with the first device management application and the second device management application.
Claim 36 is a method claim with a limitation that is contingent upon the unmet condition precedent of “in accordance with a determination that the input corresponds to both selection of the option to initiate a process to configure the external accessory for use with the first device management application and the option to initiate a process to configure the external accessory for use with the second device management application.” Notably, neither claim 36 nor its parent claim 12 require the input to correspond to “both selection of the option to initiate a process to configure the external accessory for use with the first device management application and the option to initiate a process to configure the external accessory for use with the second device management application.” Claim 36 merely says what could happen if that specific combination of options were selected. Accordingly, since neither claim requires a determination that the input corresponds to selection of both options, Yang need not initiate a process to configure the external accessory for use with the first device management application and the second device management application in order to anticipate this claim.
Claim 37
Yang discloses the method of claim 12, wherein: 
the request to configure an external accessory is received while displaying a user interface of a requesting application; and displaying the first prompt includes concurrently displaying the first prompt with at least a portion of the user interface of the requesting application.
“In some embodiments, device 600 displays a user interface including an option to set a state of a remote notification parameter. FIG. 8A depicts an exemplary user interface 800 including an option to set states of remote notification parameters associated with applications.” Yang ¶ 218. “In some embodiments, while displaying user interface 800, device 600 detect a user input, where the user input represents a selection of a state of a remote notification parameter.” Yang ¶ 220.
Claims 38–41
Each and every further limitation recited in respective claims 38–41 is contingent upon the unmet condition precedent of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application.” Since neither claim 12 nor any of claims 38–41 include their own step of “receiving a first input that corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application,” Yang need not disclose any of the further limitations in claims 38–41 that are each contingent upon the unmet condition precedent in order to reach a finding of anticipation.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	LIM AND COVERSTONE TEACH CLAIMS 1, 5, 11–16, 21, 26–28, 33, AND 38–40.
Claim(s) 1, 5, 11–16, 21, 26–28, 33, and 38–40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0260453 A1 (“Lim”) in view of U.S. Patent Application Publication No. 2019/0342446 A1 (“Coverstone”).
Claim 1
Lim discloses:
A computer system 
“FIG. 6 is a block diagram illustrating a configuration of a digital device [100] according to an embodiment of the present invention.” Lim ¶ 67.
configured to communicate with a display generation component and one or more input devices, comprising:
As shown in FIG. 6, touch screen controller 195 configures the device 100 to communicate with touch screen 190. Lim ¶ 68 and FIG. 6.
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
“The controller 110 includes a Central Processing Unit (CPU) 111, a Read Only Memory (ROM) 112 that stores control programs for controlling the device 100, and a Random Access Memory (RAM) 113 that stores signals/data received from an external device or tasks being executed by the device 100.” Lim ¶ 69.
receiving a request to configure an external accessory;
“The accessory device 400 . . . transmits a registration message including its own Appcessory identification information to the digital device 100, in step 705.” Lim ¶ 127.
subsequent to receiving the request to configure the external accessory, displaying, via the display generation component, a first prompt 
Later, in step 717 (which is subsequent to step 705), “the controller 110 of the digital device 100 displays an application information pop-up window in order to provide the user with information collected in steps 707, 709, 713, and 715.” Lim ¶ 134. “An example of the application information pop-up window 750 is illustrated in FIG. 12C.” Lim ¶ 134.
that includes an option to initiate a process to configure the external accessory for use with a first device management application and an option to initiate a process to configure the external accessory for use with a second device management application that is different from the first device management application;
“A first area 760 of the application information pop-up window 750 displays information about existing applications. More specifically, the first area 760 displays icons of Appcessory applications associated with the accessory device 400 and stored and installed in the digital device 100.” Lim ¶ 135. Likewise, “second area 770 displays information about new applications. More specifically, the second area 770 displays icons of Appcessory applications (i.e., non-installation Appcessory applications) including a function of controlling the accessory device 400 but not installed in the digital device 100.” Lim ¶ 136. To be clear, there are at least six different options to initiate processes for configuring the accessory device 400: the five respective external device-associated applications “A” through “F”, see Lim ¶¶ 135–136, and the update option in third area 770, which initiates a process for downloading new firmware for the accessory device 400. Lim ¶ 137.
while displaying the first prompt, receiving, via the one or more input devices, an input; and
The user “selects the icon of an Appcessory application included in the application pop-up window.” Lim ¶ 122.
in response to receiving the input:
	in accordance with a determination that the input corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application, initiating the process to configure the external accessory for use with the first device management application, 
“If a user selects the icon of an Appcessory application included in the application pop-up window . . . the selected Appcessory application is executed so that the accessory device 400 will be controlled by the digital device 100.” Lim ¶ 122. 
	wherein the process to configure the external accessory for use with the first device management application includes displaying a user interface of the first device management application for configuring the external accessory for use with the first device management application, and wherein the user interface of the first device management application includes a user-interactive graphical user interface object for 
The Appcessory applications are each configured to produce “an execution screen of the Appcessory application.” See Lim ¶ 122. In addition to producing an execution screen, the Appcessory applications also “hav[e] a function of controlling the accessory device 400.” Lim ¶ 114. We know that the execution screen displays a user interface for configuring the external accessory because Lim further discloses and/or teaches that the functions for some Appcessory applications are so critical that those Appcessory applications are programmed to prevent other applications from “interrupting” their user interfaces. For example, “a remote control application for controlling a remote control airplane has been designated as an interrupt-disallowing application,” Lim ¶ 153, because switching off its execution screen might cause the user to crash the airplane.
	in accordance with a determination that the input corresponds to selection of the option to initiate a process to configure the external accessory for use with the second device management application, initiating the process to configure the external accessory for use with the second device management application that is different from the first device management application.
As explained above, “[i]f a user selects the icon of an Appcessory application included in the application pop-up window . . . the selected Appcessory application is executed so that the accessory device 400 will be controlled by the digital device 100.” Lim ¶ 122. It was also explained above that there may be several Appcessory applications available for controlling the accessory device 400, thus, selecting a different icon necessarily launches the other Appcessory application that corresponds to that different icon.
Lim does not appear to explicitly say whether or not any of the user-interactive graphical user interface objects in its respective applications have the intended use of “pairing” Lim’s Appcessories with the applications.
Coverstone, however, teaches a process to configure an external accessory (mobile device cover 100) for use with a first device management application (a “mobile application running on host mobile device 110”) that includes:
displaying a user interface of the first device management application for configuring the external accessory for use with the first device management application, 
“FIGS. 3 and 4 show an exemplary launch screen page 300 and an exemplary front page 400 according to an embodiment of the present disclosure. The mobile application . . . runs on the host mobile device 110 (and/or the mobile device cover 100) and a launch page 300 as shown in FIG. 3 is displayed by the host mobile device 110 (and/or the mobile device cover 100).” Coverstone ¶ 87.
and wherein the user interface of the first device management application includes a user-interactive graphical user interface object for pairing the external accessory with the first device management application; 
“By selecting the pair icon 410 (e.g., graphical button) shown in FIG. 4, an exemplary connection page 500 according to an embodiment of the present disclosure as shown in FIG. 5 is opened that allows for configuring wireless and/or network connections. The connection page 500 enables the user to select a device for pairing (e.g., a mobile device cover 100) and/or a network for connection.” Coverstone ¶ 88.
A claim is obvious if “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” MPEP § 2143 (subsection (I.)(A.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007)). In this case, pursuant to the guidance at MPEP § 2143 (subsection (I.)(A.)) for concluding obviousness under this rationale, a preponderance of the evidence supports the following findings of fact:
(1) The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The evidence for this finding is set forth in the mapping of claim elements to corresponding elements from Lim and Coverstone’s disclosure, above.
(2) One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Specifically, Coverstone describes the known method of combining the elements as adding, e.g., to an existing computer program, “at least one code section executable by a machine and/or a computer, thereby causing the machine and/or computer to perform the steps as described herein,” Coverstone ¶ 124, and the steps “described herein” includes the step of displaying a selectable pair icon 410, as described in paragraph 88 of Coverstone’s disclosure. With respect to each element merely performing the same function together as separately, there is nothing in Lim’s disclosure that would interfere with displaying a pairing button in an application, indeed, Lim explicitly discloses that its applications both (a) include user-selectable elements, and (b) wirelessly communicate with a chosen external accessory.
(3) One of ordinary skill in the art would have recognized that the results of the combination were predictable, because the result is that Coverstone’s selectable pair icon 410 merely appears in another application. This result is predictable because it is reasonable to expect that whatever programming is necessary to display an icon in one application is effective for displaying the same icon when properly added to another application.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Coverstone’s pair icon 410 to any of Lim’s applications, according to known methods of programming applications to display icons, to yield the predictable result of an application that includes Coverstone’s pair icon 410.
Claim 5
Lim and Coverstone teach the computer system of claim 1, wherein the one or more programs further include instructions for: 
configuring the external accessory for use with a respective device management application, including: transmitting a set of external accessory configuration data to the external accessory, the set of external accessory configuration data including a code.
“The digital device 100, which has received the firmware information, transmits the firmware information to the accessory device 400, in step 725. The accessory device 400, which has received the firmware information, updates firmware based on the received firmware information and provides an update confirmation message to the digital device 100.” Lim ¶ 143. 
Claims 11 and 12
Claim 11 is directed to a class of computer readable media that fully encompasses every embodiment of the memory of claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
Claim 12 is directed to the method that the system of claim 1 performs, and is therefore rejected according to the same findings and rationale as provided above for claim 1. That being said, the Applicant is further advised that each claim element subsequent to line 11 of claim 12 is considered optional by virtue of being contingent upon an unmet condition precedent. As such, the prior art need not disclose, teach, or suggest any of the limitations that follow line 11 in order to reach findings of anticipation or conclusions of obviousness. See MPEP § 2111.04(II.).
Claim 14
Lim and Coverstone teach the computer system of claim 1, 
wherein the user interface of the first device management application includes an indication of the external accessory.
The Appcessory applications are each configured to produce “an execution screen of the Appcessory application.” See Lim ¶ 122.
Claim 15
Lim and Coverstone teaches the computer system of claim 1, but Lim does not appear to explicitly disclose whether or not the user interface of the first device management application includes an editable field for selecting a name or location for the external accessory.
Coverstone, however, teaches a computer system wherein:
the user interface of the first device management application includes an editable field for selecting a name or location for the external accessory.
“By selecting an icon 1110 (e.g., a plus icon), an exemplary add item page 1200 according to an embodiment of the present disclosure is opened as shown in FIG. 12. The add item page enables a user to select text options for scrolling on the mobile device cover 100. Referring to FIG. 12, a user can add words, symbols, names, a phone type, and/or a phone character for scrolling.” Coverstone ¶ 97.
Claim 16
Lim and Coverstone teach the computer system of claim 1, 
wherein the process to configure the external accessory for use with the first device management application includes, in accordance with a determination that the first device management application is not available on the computer system, displaying a user interface for downloading the first device management application.
A “second area 770 displays icons of Appcessory applications (i.e., non-installation Appcessory applications) including a function of controlling the accessory device 400 but not installed in the digital device 100. In the second area 770, install icons for allowing a user to download the non-installation Appcessory applications may further be displayed next to the corresponding Appcessory applications.” Lim ¶ 136.
Claims 21, 26–28, 33, and 38–40
Claims 21 and 26–28 are directed to a class of computer readable media that fully encompass every embodiment of the memories in respective claims 5 and 14–16, and are therefore rejected according to the same findings and rationale as provided above for claims 5 and 14–16.
Likewise, claims 33and 38–40 are directed to the methods that the respective systems of claims 5 and 14–16 perform, and are therefore rejected according to the same findings and rationale as provided above for those claims.
II.	CUMMINS AND COVERSTONE TEACH CLAIMS 1–4, 6–8, 10–12, 14, 15, 18–20, 22, 23, 25–27, 30–32, 34, 35, AND 37–39.
Claim(s) 1–4, 6–8, 10–12, 14, 15, 18–20, 22, 23, 25–27, 30–32, 34, 35, and 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0061495 A1 (“Cummins”) in view of Coverstone.
Claim 1
Cummins teaches:
A computer system 
“With reference to FIG. 1, an exemplary system for implementing the invention includes a general purpose computing device in the form of a computer 110.” Cummins ¶ 28. Among other things, the computer 110 includes a “system bus 110,” to which each of the following components are connected. See Cummins ¶ 28.
configured to communicate with a display generation component and one or more input devices, comprising:
One or more “input devices are often connected to the processing unit 120 through a user input interface 160 that is coupled to the system bus, but may be connected by other interface and bus structures, such as a parallel port, game port or a universal serial bus (USB). A monitor 191 or other type of display device is also connected to the system bus 121 via an interface, such as a video interface 190.” Cummins ¶ 32.
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, 
“Components of computer 110 may include, but are not limited to, a processing unit 120, a system memory 130, and [the] system bus 121 that couples various system components including the system memory to the processing unit 120.” Cummins ¶ 28. The memory stores instructions that are executed by the processing unit 120 in order to perform the functionality described in Cummins’s disclosure. See, e.g., Cummins ¶¶ 27, 29, 32, and 37.
the one or more programs including instructions for:
Reference is now made to FIG. 2, which illustrates a summary of the functionality that computer 110 is programmed to perform. See Cummins ¶ 39 and FIG. 2.
receiving a request to configure an external accessory;
“An ‘arrival event’ is detected at step 202 by the computer's hardware infrastructure and operating system,” including “the attachment (arrival) of removable devices with fixed media (for example but not limited to, a USB Key).” Cummins ¶ 39. The arrival event is tantamount to a request to external accessory because it initiates the process for configuring the removable device set forth in FIG. 2. To the extent that the Applicant disagrees with the Office’s interpretation of “external accessory,” the Applicant will also observe that Cummins’s disclosure is not limited to “volume” devices, because Cummins also provides for similar operations with respect to “non-volume” devices, e.g., cameras and fingerprint readers. See Cummins ¶ 87.
subsequent to receiving the request to configure the external accessory, displaying, via the display generation component, a first prompt 
“If there is no default handler for the media type or device,” or if at least one of the handlers in a list of handlers registered for the device is new, “then the AutoPlay prompt dialog is displayed at step 212.” Cummins ¶ 41.
that includes an option to initiate a process to configure the external accessory for use with a first device management application 
“FIG. 3A is a screenshot of the AutoPlay prompt dialog user interface 301, used to select a software program to play the recently inserted audio CD,” or other recently attached media device. Cummins ¶ 42. As shown, “third option 319 calls the software program ‘Musicmatch Jukebox’ to play the audio CD.” Cummins ¶ 44.
and an option to initiate a process to configure the external accessory for use with a second device management application that is different from the first device management application;
Likewise, “fourth option 321 calls the software program ‘RealPlayer’ to play or save from the audio CD.” Cummins ¶ 44.
while displaying the first prompt, receiving, via the one or more input devices, an input; and 
The AutoPlay prompt dialog user interface 301 is configured to receive a user selection of one of its options 309, 317, 319, 321, or 312. See Cummins ¶¶ 45–46.
in response to receiving the input:
	in accordance with a determination that the input corresponds to selection of the option to initiate a process to configure the external accessory for use with the first device management application, initiating the process to configure the external accessory for use with the first device management application,
“For example, the user can play the audio CD . . . with MusicMatch Jukebox by selecting handler 319.” Cummins ¶ 46. 
Note that the claimed “first device management application” can correspond to any one of the applications represented by options 309, 317, 319, 321, or 312, so long as such an application is different from whichever additional option is mapped to the second or third device management applications claimed below. For example, “handler 323 allows the user to ‘View files using Windows Explorer,’” which is another software application. Cummins ¶ 47.
wherein the process to configure the external accessory for use with the first device management application includes displaying a user interface of the first device management application for configuring the external accessory for use with the first device management application, and wherein the user interface of the first device management application includes a user-interactive graphical user interface object for 
The Applicant broadly claims that the user interface of the first device management application can be any user interface that has the intended purpose of “configuring the external accessory for use with the first device management application.” Each of the user interfaces accessible via Cummins’s disclosed programs 309, 317, 319, 321, or 312 fall within the broad scope of a user interface that configures the external accessory “for use” with the first device management application, because each one “has the functionality to perform multiple actions” on the media contained on the external accessory recently connected to the machine. Cummins ¶ 45.
“For example, Windows Media Player will be called if the user selects option 309, to play the audio CD, or if the user selects option 317, to rip music from the audio CD.” Cummins ¶ 45. Here, we see that the Windows Media Player user interface allows the user to “use” the inserted device with his computer, e.g., by utilizing the files stored on the inserted device. The same can be said for the MusicMatch Jukebox user interface, see Cummins ¶ 46, and the Windows Explorer user interface, which allows the user to use the external device by browsing the files stored thereon. Cummins ¶ 47. 
	and in accordance with a determination that the input corresponds to selection of the option to initiate a process to configure the external accessory for use with the second device management application, initiating the process to configure the external accessory for use with the second device management application that is different from the first device management application.
“For example, the user can play the audio CD . . . with RealPlayer by selecting handler 321.” Cummins ¶ 46.
Cummins does not appear to explicitly say whether or not any of the user-interactive graphical user interface objects in its respective applications have the intended use of “pairing” Cummins’s external devices with its applications.
Coverstone, however, teaches a process to configure an external accessory (mobile device cover 100) for use with a first device management application (a “mobile application running on host mobile device 110”) that includes:
displaying a user interface of the first device management application for configuring the external accessory for use with the first device management application, 
“FIGS. 3 and 4 show an exemplary launch screen page 300 and an exemplary front page 400 according to an embodiment of the present disclosure. The mobile application . . . runs on the host mobile device 110 (and/or the mobile device cover 100) and a launch page 300 as shown in FIG. 3 is displayed by the host mobile device 110 (and/or the mobile device cover 100).” Coverstone ¶ 87.
and wherein the user interface of the first device management application includes a user-interactive graphical user interface object for pairing the external accessory with the first device management application; 
“By selecting the pair icon 410 (e.g., graphical button) shown in FIG. 4, an exemplary connection page 500 according to an embodiment of the present disclosure as shown in FIG. 5 is opened that allows for configuring wireless and/or network connections. The connection page 500 enables the user to select a device for pairing (e.g., a mobile device cover 100) and/or a network for connection.” Coverstone ¶ 88.
A claim is obvious if “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” MPEP § 2143 (subsection (I.)(A.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007)). In this case, pursuant to the guidance at MPEP § 2143 (subsection (I.)(A.)) for concluding obviousness under this rationale, a preponderance of the evidence supports the following findings of fact:
(1) The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The evidence for this finding is set forth in the mapping of claim elements to corresponding elements from Cummins and Coverstone’s disclosure, above.
(2) One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Specifically, Coverstone describes the known method of combining the elements as adding, e.g., to an existing computer program, “at least one code section executable by a machine and/or a computer, thereby causing the machine and/or computer to perform the steps as described herein,” Coverstone ¶ 124, and the steps “described herein” includes the step of displaying a selectable pair icon 410, as described in paragraph 88 of Coverstone’s disclosure. With respect to each element merely performing the same function together as separately, there is nothing in Cummins’s disclosure that would interfere with displaying a pairing button in an application, indeed, Cummins explicitly discloses that its applications both (a) include user-selectable elements, and (b) wirelessly communicate with a chosen external accessory.
(3) One of ordinary skill in the art would have recognized that the results of the combination were predictable, because the result is that Coverstone’s selectable pair icon 410 merely appears in another application. This result is predictable because it is reasonable to expect that whatever programming is necessary to display an icon in one application is effective for displaying the same icon when properly added to another application.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Coverstone’s pair icon 410 to any of Cummins’s applications, according to known methods of programming applications to display icons, to yield the predictable result of an application that includes Coverstone’s pair icon 410.
Claim 2
Cummins and Coverstone teach the computer system of claim 1, wherein the one or more programs further include instructions for:
prior to displaying the first prompt, configuring the external accessory for use with a third device management application that is different from the first device management application and the second device management application.
“The program then checks at step 210 whether the user has previously selected a default handler for the media type or device.” Cummins ¶ 41 (emphasis added). Note that step 210 also occurs prior to step 212. As shown in FIG. 3A, the handler may be a third application, such as “Windows Media Player,” among the plurality of applications previously mentioned. See Cummins ¶ 43.
Claim 3
Cummins and Coverstone teach the computer system of claim 1, wherein:
initiating the process to configure the external accessory for use with the first device management application includes transmitting at least a portion of the first set of external accessory configuration data to the first device management application;
“For example, the user can play the audio CD . . . with MusicMatch Jukebox by selecting handler 319.” Cummins ¶ 46. That is, the selected software application is “called upon” and executed to process the data on the removable media or device. See Cummins ¶ 43 (“Each handler in the ‘Audio CD options’ list 305 describes an action which will be performed on the audio CD, and the software program that will perform the action.”).
and initiating the process to configure the external accessory for use with the second device management application includes transmitting at least a portion of the first set of external accessory configuration data to the second device management application.
“For example, the user can play the audio CD . . . with RealPlayer by selecting handler 321.” Cummins ¶ 46. Again, each of the handlers in the list “describes an action which will be performed on the audio CD, and the software program that will perform the action.” Cummins ¶ 43.
Claim 4
Cummins and Coverstone teach the computer system of claim 2, 
wherein configuring the external accessory for use with the third device management application includes receiving a first set of external accessory configuration data, 
As mentioned in the rejection of claim 2, the user may have “previously selected a default handler for the media type or device.” Cummins ¶ 41. FIG. 5 illustrates this previous selection in greater detail. As shown, the user may provide the previous selection of a default handler by selecting from the drop down menu of handlers 503–511. Cummins ¶¶ 69 and 71.
wherein the one or more programs further include instructions for: after receiving the input, displaying a prompt for user entry of a second set of external accessory configuration data, 
Recall from the rejection of claim 1 that “the input” refers to an input received in the AutoPlay prompt 301 of FIG. 3A. In addition to the input being for one of the two selectable options previously discussed, the input may instead select link 329, illustrated at the bottom of FIG. 3A. This link “opens the AutoPlay control panel.” Cummins ¶ 50.
wherein the prompt includes at least a portion of the first set of external accessory configuration data.
By clicking the link to open the AutoPlay control panel, “the default handlers for all media types and devices can be viewed and updated.” Cummins ¶ 50. Recall from earlier in this rejection, the Office mapped the claimed external accessory configuration data to the default handler that was previously entered by the user.
Claim 6
Cummins and Coverstone teach the computer system of claim 1, wherein the process to configure the external accessory for use with the first device management application includes 
displaying a user interface including a selectable user interface object for obtaining the first device management application.
“E ach handler in the ‘Audio CD options’ list 305 describes an action which will be performed on the audio CD, and the software program that will perform the action. The software program is identified using both the name of the program, and a recognizable icon commonly associated with that program.” Cummins ¶ 43.
Claim 8
Cummins and Coverstone teach the computer system of claim 1, wherein the one or more programs further include instructions for:
after configuring the external accessory for use with the first device management application, displaying a prompt that includes an option to initiate a process to configure the external accessory for use with a second device management application.
As mentioned in the rejection of claim 2, the user may have “previously selected a default handler for the media type or device.” Cummins ¶ 41. FIG. 5 illustrates this previous selection in greater detail. As shown, the user may provide the previous selection of a default handler by selecting from the drop down menu of handlers 503–511. Cummins ¶¶ 69 and 71. Accordingly, “[i]f there is a default handler 210, but one or more of the handlers in the list are new 214, then a modified version of the AutoPlay prompt dialog is displayed at step 212. This version of the AutoPlay prompt dialog includes only the current default handler and the newly installed handlers.” Cummins ¶ 41.
Claim 10
Cummins and Coverstone teach the computer system of claim 1, wherein:
the request to configure an external accessory is received while displaying a user interface of a requesting application;
“An ‘arrival event’ is detected at step 202 by the computer's hardware infrastructure and operating system. More specifically, this program will detect and respond to the insertion (arrival) of removable media,” or “removable devices with fixed media.” Cummins ¶ 39 (emphasis added).
and displaying the first prompt includes concurrently displaying the first prompt with at least a portion of the user interface of the requesting application.
“The program then checks at step 210 whether the user has previously selected a default handler for the media type or device. If there is no default handler for the media type or device, then the AutoPlay prompt dialog is displayed at step 212.” Cummins ¶ 41 (emphasis added).
Claims 11 and 12
Claim 11 is directed to a class of computer readable media that fully encompasses every embodiment of the memory of claim 1, and is therefore rejected according to the same findings and rationale as provided above for claim 1.
Claim 12 is directed to the method that the system of claim 1 performs, and is therefore rejected according to the same findings and rationale as provided above for claim 1. That being said, the Applicant is further advised that each claim element subsequent to line 11 of claim 12 is considered optional by virtue of being contingent upon an unmet condition precedent. As such, the prior art need not disclose, teach, or suggest any of the limitations that follow line 11 in order to reach findings of anticipation or conclusions of obviousness. See MPEP § 2111.04(II.).
Claim 14
Cummins and Coverstone teach the computer system of claim 1, 
wherein the user interface of the first device management application includes an indication of the external accessory.
“While an audio CD may, of course, be played as such, it may also be viewed as a file system hierarchy, just like any other logical disk drive containing files. Thus, handler 323 allows the user to ‘View files using Windows Explorer.’” Cummins ¶ 47.
Claim 15
Cummins and Coverstone teach the computer system of claim 1, but Cummins does not appear to explicitly disclose whether or not the user interface of the first device management application includes an editable field for selecting a name or location for the external accessory.
Coverstone, however, teaches a computer system wherein:
the user interface of the first device management application includes an editable field for selecting a name or location for the external accessory.
“By selecting an icon 1110 (e.g., a plus icon), an exemplary add item page 1200 according to an embodiment of the present disclosure is opened as shown in FIG. 12. The add item page enables a user to select text options for scrolling on the mobile device cover 100. Referring to FIG. 12, a user can add words, symbols, names, a phone type, and/or a phone character for scrolling.” Coverstone ¶ 97.
Claims 18–20, 22, 23, 25–27, 30–32, 34, 35, and 37–39
Claims 18–20, 22, 23, and 25–27 are directed to a class of computer readable media that fully encompass every embodiment of the memories in respective claims 1–4, 6, 8, 10, 14, and 15, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Likewise, claims 30–32, 34, 35, and 37–39 are directed to the methods that the respective systems of claims 1–4, 6, 8, 10, 14, and 15 perform, and are therefore rejected according to the same findings and rationale as provided above for those claims.
III.	LIM, COVERSTONE, AND YANG TEACH CLAIMS 9, 17, 24, 29, 36, AND 41.
Claim 9, 17, 24, 29, 36, and 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Coverstone as applied to claims 1, 11, and 12 above, and further in view of Yang.
Claim 9
Lim and Coverstone teach the computer system of claim 1, but neither explicitly discloses one or more programs that further include the additional instructions recited in claim 9. 
Yang, however, teaches a system that executes programs with instructions for:
in accordance with a determination that the input corresponds to both selection of the option to initiate a process to configure the external accessory for use with the first device management application and the option to initiate a process to configure the external accessory for use with the second device management application:
	initiating the process to configure the external accessory for use with the first device management application;
“In some embodiments, device 600 sends data representing at least a portion of the received alerts in accordance with the state of the remote notification parameters associated with representations 810 and 820. For example, in FIG. 8A, the remote notification parameters associated with the email application” is set to an ON state, and therefore “device 600 sends data representing received alerts of the email application.” Yang ¶ 219. 
	and initiating the process to configure the external accessory for use with the second device management application.
“For example, in FIG. 8A, the remote notification parameters associated with . . . the text messaging application are both set to an ON state. In accordance with this configuration, device 600 sends data representing received alerts of . . . the text messaging application.” Yang ¶ 219. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lim’s external accessory setup process by applying Yang’s technique of letting the user select multiple applications for configuration with an external accessory to Lim’s plurality of external accessory-compatible applications. 
Yang provides evidence that one would have been motivated to combine Yang with Lim and Coverstone by explicitly recognizing a pre-existing “need for electronic devices with faster, more efficient methods and interfaces for configuring an electronic device,” and by providing such methods, Yang’s technique “reduce[s] the cognitive burden on a user[,] produce[s] a more efficient human-machine interface,” and “conserve[s] power and increase[s] the time between battery charges.” 
Furthermore, it would have been reasonable for a skilled practitioner to expect a successful combination because Lim already contemplates a system that has multiple applications that are compatible with the external accessory, meaning Lim can be improved by Yang off the shelf, without removing anything from Lim’s original system—the person of ordinary skill simply follows Yang’s technique of asking the user if he wants to configure multiple ones of Lim’s preexisting Appcessory applications. Moreover, the “need” that Yang addresses as part of its motivation for the combination was explicitly present in Lim’s known system: Lim provides a system with multiple applications eligible for use with an external accessory, and Yang provides a way to configure those multiple applications rather than restarting the process for each one.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lim’s external accessory setup process by applying Yang’s technique of letting the user select multiple applications for configuration with an external accessory to Lim’s plurality of external accessory-compatible applications.
Claim 17
Lim and Coverstone teach the computer system of claim 1, but neither explicitly discloses a second prompt that includes: an indication that the external device is configured for use with the first device management application, and the option to initiate the process to configure the external accessory for use with the second device management application.
Yang, however, teaches one or more programs instructions for: 
after completing the process to configure the external accessory for use with the first device management application, displaying, via the display generation component, a second prompt that includes: an indication that the external device is configured for use with the first device management application, and the option to initiate the process to configure the external accessory for use with the second device management application.
As shown in FIG. 8B, device 600 causes its display to display a user interface 800 comprising (1) an indication (switch 812) that external device 700 is configured for use with the first device management application (the mail application indicated in representation 810), and (2) an option (switch 822) to initiate a process to configure external device 700 for use with a second device management application (the text application indicated in representation 820). See Yang ¶¶ 218–221.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lim’s external accessory setup process by applying Yang’s technique of letting the user select multiple applications for configuration with an external accessory to Lim’s plurality of external accessory-compatible applications, and indicating which ones of the multiple application are or are not currently configured.
Yang provides evidence that one would have been motivated to combine Yang with Lim and Coverstone by explicitly recognizing a pre-existing “need for electronic devices with faster, more efficient methods and interfaces for configuring an electronic device,” and by providing such methods, Yang’s technique “reduce[s] the cognitive burden on a user[,] produce[s] a more efficient human-machine interface,” and “conserve[s] power and increase[s] the time between battery charges.” 
Furthermore, it would have been reasonable for a skilled practitioner to expect a successful combination because Lim already contemplates a system that has multiple applications that are compatible with the external accessory, meaning Lim can be improved by Yang off the shelf, without removing anything from Lim’s original system—the person of ordinary skill simply follows Yang’s technique of asking the user if he wants to configure multiple ones of Lim’s preexisting Appcessory applications. Moreover, the “need” that Yang addresses as part of its motivation for the combination was explicitly present in Lim’s known system: Lim provides a system with multiple applications eligible for use with an external accessory, and Yang provides a way to configure those multiple applications rather than restarting the process for each one.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lim’s external accessory setup process by applying Yang’s technique of letting the user select multiple applications for configuration with an external accessory to Lim’s plurality of external accessory-compatible applications.
Claims 24, 29, 36, and 41
Claims 24 and 29 are directed to a class of computer readable media that fully encompass every embodiment of the system memories of respective claims 9 and 17, while claims 36 and 41 are likewise directed to the methods that the systems of claims 9 and 17 perform during the ordinary course of their operation. Therefore, claims 24, 29, 36, and 41 are each rejected according to the same findings and rationale as provided above for claims 9 and 17.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The two “wherein” clauses further describing the first device management application are quoted above, and therefore omitted for the reader’s convenience.
        2 See, e.g., Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1333 n.3 (Fed. Cir. 2006) (“the use of two terms in a claim requires that they connote different meanings”) and Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008) (“different claim terms are presumed to have different meanings.”)
        3 See Baldwin Graphic Systems, Inc. v. Siebert, 512 F.3d 1338, 1342 (Fed. Cir. 2008)